Title: [Diary entry: 2 February 1786]
From: Washington, George
To: 

Thursday 2d. Thermometer at  in the Morning— at [noon] and  at Night. A very remarkable hoar frost, with but little Wind; day pleasant till the evening when it clouded up and abt. 8 oclock began to Snow. Spent this day in examining the ground more attentively, and levelling the different ways we had discovered yesterday but on acct. of the swolen state of the river, & rapidity of the currant we could not determine, absolutely, upon the best cut and therefore directed Mr. Stuart, the Assistant Manager to have all of them opened, accurately measured, levelled, & their bottoms sounded by the day of March when the Directors are to be requested pointedly to meet for the final choice. Dined again at the Hutts; some little time after which, Govr. Lee (who had been detained by high waters) and Mr. Rumsey came in—the first concurred in sentiment with us on these measures. After 7 Oclock at Night, Colo. Fitzgerald Mr. Potts & Myself left the Hutts, & came to Mr. William Scotts about 6 Miles on this side of the Falls where we lodged.